—Appeal from a judgment of the Supreme *875Court (Lamont, J.), entered December 8, 2000 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Petitioner has reappeared before the Board of Parole since the parole release determination giving rise to this proceeding and his request for parole release has again been denied. Given petitioner’s subsequent appearance before the Board, the instant matter is now moot and must be dismissed (see, Matter of Atkins v New York State Bd. of Parole, 273 AD2d 656). Furthermore, we are unpersuaded by petitioner’s assertion that this matter presents an exception to the mootness doctrine (see, Matter of Diaz v Travis, 273 AD2d 568, lv denied 95 NY2d 764).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.